Case 1:17-cv-04275-LDH-RML Document 263 Filed 01/14/20 Page 1 of 3 PageID #: 6610



                                  MORRISON MAHONEY LLP
                                                  COUNSELLORS AT LAW

                                                  WALL STREET PLAZA
                                                                                       MASSACHUSETTS     NEW HAMPSHIRE
                                               88 PINE STREET, SUITE 1900
  James A. McKenney                                                                    BOSTON            MANCHESTER
                                                  NEW YORK, NY 10005                   FALL RIVER
  Phone: 646-870-1742
                                                       212-825-1212                    SPRINGFIELD       NEW JERSEY
  Fax: 646-233-1916                                                                                      PARSIPPANY
                                                                                       WORCESTER
  jmckenney@morrisonmahoney.com
                                                                                       CONNECTICUT       NEW YORK
                                                                                       HARTFORD          NEW YORK
                                                                                       STAMFORD
                                                                                                         RHODE ISLAND
                                                                                       ENGLAND           PROVIDENCE
                                                                                       LONDON


                                                                January 14, 2020
  VIA ECF

  Hon. Robert M. Levy
  United States Magistrate Judge
  United States District Court, E.D.N.Y.
  225 Cadman Plaza East
  Brooklyn, New York 11201

  Re:     Allstate Insurance Co., et al. v. Artur Avetisyan, et al.
          Docket No. 1:17-CV-4275 (LDH) (RML)                                                                         _

  Dear Judge Levy:

          We represent Plaintiffs in the above-referenced matter. Pursuant to your Honor's
  Individual Practice Rules, Rule 2(E), we write to respectfully request a four (4) month enlargement
  of the time to complete fact discovery.1 The current deadline to complete fact discovery is
  February 17, 2020. Plaintiffs are seeking an extension until June 17, 2020. This is the third request
  for an extension of the discovery schedule.2

          Since the September 16th minute entry, Plaintiffs have continued to work diligently and
  expeditiously to complete fact discovery. Notwithstanding Plaintiffs’ efforts to move discovery
  forward, Defendants have engaged in several efforts to frustrate the completion of party
  depositions, which has necessitated motion practice. In that regard, Defendants have on two
  separate occasions refused to agree to set a deposition schedule for the remaining party depositions.
  First, Defendants refused to agree to a deposition schedule with Plaintiffs, disputing the order in
  which the parties would be deposed, which resulted in a December 2, 2019 Minute Entry through
  which the Court set the order of depositions.3 Second, after this Court had already resolved the

  1 Plaintiffs have conferred with counsel for Defendants concerning this request and could not reach agreement on an
   extension.

  2 By minute entry dated September 16, 2019, fact discovery was extended to February 17, 2020. Prior extensions
   were on consent of the parties.

  3 The Court designated that one deposition of Defendants would go first, followed by Plaintiffs 30(b)(6) witness and
   thereafter the last deposition of defendants would proceed. See December 2, 2019, Minute Entry.
Case 1:17-cv-04275-LDH-RML Document 263 Filed 01/14/20 Page 2 of 3 PageID #: 6611

  MORRISON MAHONEY LLP
  Hon. Robert M. Levy
  January 14, 2020
  Page 2

  issue concerning the order of depositions, Defendants again refused to agree to a schedule unless
  Defendants could designate which of their remaining clients would go first, thereby supplanting
  Plaintiffs’ choice of which deposition it would take. After Plaintiffs’ motion to set a schedule and
  responses were filed, finding no merit to Defendants’ position, the Court directed that Plaintiffs
  were entitled to designate which remaining Defendant they would take in accordance with the
  previously set order of depositions. See Minute Entry dated December 19, 2019. With the
  forgoing issues resolved, the parties agreed to dates for the remaining party depositions. Presently,
  the deposition of Gala Trading, Inc. is scheduled for January 16, 2020, the deposition of Plaintiffs’
  corporate designee is scheduled for January 24, 2020 and the deposition of Igal Blantz in scheduled
  for February 6, 2020.

         Since that time, the Plaintiffs have worked to resolve various other issues related to some
  post-deposition discovery requests, sending correspondence to Defendants concerning discovery
  requested prior to a during the deposition of Defendants Lenex Services, Inc. and Alexander Blantz
  and conducting several meet and confer telephone conferences, including as recently as January
  10, 2020, in an attempt to resolve the issues without the need for court intervention. At present,
  some of the issues appear to be resolved and Defendants have agreed to make additional document
  productions. In addition, Plaintiffs have become aware that Defendants have just recently
  subpoenaed two (2) additional depositions for Plaintiffs’ employees. To that end, Plaintiffs have
  received a copy of one subpoena and are awaiting a copy of the second, and the parties are currently
  discussing the proposed witnesses, including any issues with the subpoenas.

          Finally, Plaintiffs anticipate noticing at least five (5) additional non-party depositions prior
  to the close of discovery. However, due to scheduling conflicts, witness availability, as well as
  potential issues with recent subpoenas from the Defendants, it will prove exceedingly difficult for
  the parties to complete all of the anticipated depositions by the February 17th deadline.
  Furthermore, during this continued course of discovery, Plaintiffs anticipate that during the
  depositions, and following the completion thereof, there may be some additional party and
  nonparty discovery that will need to be conducted. Indeed, Plaintiffs cannot (and could not)
  anticipate the full extent of the need for additional discovery until the party depositions are
  complete and those depositions (currently ongoing) were delayed in significant part by
  Defendants’ unwillingness to set a schedule, requiring Court intervention. In addition, the parties
  continue to exchange limited document discovery, respond to demands and to produce non-party
  documents on a rolling basis. Moreover, Plaintiffs are still waiting on non-party responses to
  discovery which, upon receipt, will be reviewed and exchanged.

          In light of the foregoing, notwithstanding the Plaintiffs’ best efforts and progress in the
  area of discovery, and considering the various delays caused by Defendants, it is respectfully
  requested that the Court grant this brief extension to allow the for the completion of the depositions
  and to address any discovery issues that may arise in that time.
Case 1:17-cv-04275-LDH-RML Document 263 Filed 01/14/20 Page 3 of 3 PageID #: 6612

  MORRISON MAHONEY LLP
  Hon. Robert M. Levy
  January 14, 2020
  Page 3


        Thank you for your consideration in this regard.

                                                    Respectfully submitted,

                                                    Morrison Mahoney, LLP

                                                    By: James A. McKenney
                                                       James A. McKenney
  CC: All Counsel (Via ECF)
